DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 12/01/2021. The application is now in condition for allowance. 


Allowable Subject Matter
Claims 1, 3, 4, 15, 17, 19-26, 29-33 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A solar chimney configuration including: at least one updraft chimney connected to an interconnection part at a bottom, the at least one updraft chimney configured to accelerate hot air provided by a collector and to discharge the hot air to in combination with wherein each one of the at least two downdraft chimneys is positioned at either side of the at least one updraft chimney, the at least two downdraft chimneys configured to transfer ambient air  that has been received from a top section of the solar chimney to the interconnection part by accelerating the air downward a vertical turbine group , to which airflows are  directed by the at least two downdraft chimneys and the collector vertical turbine group housing at least two diffuser walls , at least one vertical turbines , at least one vertical turbine cases , at least two chimney separation walls , and generators connected to the at least one vertical turbine , the collectors connected to the vertical turbine group , and which provides hot airflow to the vertical turbine group, the at least two diffuser walls configured to accelerate and transfer the hot air from the collector to the at least one vertical turbine , and which are positioned at edges of the collector , on a side of vertical turbine group” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 22:
The prior art of record does not teach “A solar chimney device including: a collector configured to heat air therein via solar radiation; an interconnection part; at least one updraft chimney connected to the collector at a bottom end via the interconnection part, the at least one updraft chimney configured to receive an upward airflow comprising hot air provided by the collector through the interconnection part; at least one downdraft chimney connected to the interconnection part in combination with at least a second downdraft chimney which provides respective downward airflow to further drive the at least one vertical turbine; and respective vertical turbines for each downdraft chimney, each of the respective vertical turbines driven by the upward airflow and the respective downward airflows” as claimed in claim 22, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22.

In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 29, 2021